DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,095, 489 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 17 of the above U.S. Patent do not teach explicitly teach generating at least two alternate multiplex signal waveforms according to respective values of a parameter applied to all of the modulated subcarriers and a power amplifier configured to amplify a radio frequency signal corresponding to one of the at least two alternate multiplex signal waveforms.            However the abstract of the above U.S. Patent teaches a combined waveform, representing a combination of at least two signals having orthogonal frequency multiplexed signal components, comprising: receiving information defining the at least two signals; transforming the information defining each signal to a representation having orthogonal frequency multiplexed signal components, such that at least one signal has at least two alternate representations of the same information, and combining the transformed information using the at least two alternate representations, in at least two different ways, to define respectively different combinations. Also col.28, lines 18-25 of  specification of the above U.S. Patent teaches the processor may analyze a nonlinear distortion of the combined waveform in a model of an amplifier.
It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify claims 1 and 17 to include generating at least two alternate multiplex signal waveforms and amplifying at least two alternate multiplex signal waveforms to define at least one combination which would meet a predetermined criterion and also permit the receiver to estimate the channel state. The receiver would decode the information representing a respective combined waveform comprising the combination of the transformed information from each of the at least two signals which meets the criterion and further allow the receiver to increase data rate and decrease noise in the combined waveforms.
17/403,861
11,095,489 B2
1. A communication method, comprising: receiving data to be communicated to a receiver; defining a multiplex signal comprising modulated subcarriers of a multiple subcarrier signal comprising: pilot signals comprising receiver calibration symbols; and information symbols modulated with portions of the data to be communicated; generating at least two alternate multiplex signal waveforms according to respective values of a parameter applied to all of the modulated subcarriers; analyzing the at least two alternate multiplex signal waveforms using a model of the receiver to determine receiver ability to demodulate the data, dependent on decoding of receiver calibration information, and selectively producing an output dependent on the analyzing.
1. A digital communication method, comprising: receiving digital data to be communicated; generating a set of inverse Fourier transform (IFT)-generated subcarriers of a cellular communication stream, comprising data symbols and pilot signals representing the digital data to be communicated and receiver calibration information; performing a parametric alteration on the set of IFT-generated subcarriers, to produce a modified set of IFT-generated subcarriers; analyzing the modified set of IFT-generated subcarriers and previously transmitted pilot signals, to predict decodability by a receiver of the digital data to be communicated in the modified set of IFT-generated subcarriers, without side information; and selectively producing an output dependent on the analyzing.
11. A communication system, comprising: an input port configured to receive data to be communicated to a receiver; a memory configured to store information representing a multiplex signal comprising modulated subcarriers of a multiple subcarrier signal comprising pilot signals comprising receiver calibration symbols, and information symbols modulated with portions of the data to be communicated; at least one automated processor configured to: generate at least two alternate multiplex signal waveforms according to respective values of a parameter applied to all of the modulated subcarriers; and analyze the at least two alternate multiplex signal waveforms using a model of the receiver to determine receiver ability to demodulate the data, dependent on decoding of receiver calibration information, and an output port configured to present an output selectively dependent on the analyzing.
18. A digital communication system, comprising: an input port configured to receive digital data to be communicated; at least one processor configured to: generate a set of IFT-generated subcarriers of a cellular communication stream, comprising data symbols representing the digital data to be communicated and pilot signals representing receiver calibration information; perform a parametric alteration on the set of IFT-generated subcarriers, to produce a modified set of IFT-generated subcarriers; analyze the modified set of IFT-generated subcarriers dependent on previously transmitted pilot signals according to a model of a receiver to predict availability of the receiver calibration information at the receiver, without communication of side information; and an output port configured to present an output selectively dependent on the analysis.
19. A communication system, comprising: a memory configured to store information representing a multiplex signal comprising modulated subcarriers of a multiple subcarrier signal comprising pilot signals comprising receiver calibration symbols, and information symbols modulated with data to be communicated to a receiver; at least one automated processor configured to analyze the at least two alternate multiplex signal waveforms using a model of the receiver to determine receiver ability to demodulate the data modulated in the at least two alternate multiplex signal waveforms, dependent on decoding of the pilot signals; and a power amplifier configured to amplify a radio frequency signal corresponding to one of the at least two alternate multiplex signal waveforms.
18. A digital communication system, comprising: an input port configured to receive digital data to be communicated; at least one processor configured to: generate a set of IFT-generated subcarriers of a cellular communication stream, comprising data symbols representing the digital data to be communicated and pilot signals representing receiver calibration information; perform a parametric alteration on the set of IFT-generated subcarriers, to produce a modified set of IFT-generated subcarriers; analyze the modified set of IFT-generated subcarriers dependent on previously transmitted pilot signals according to a model of a receiver to predict availability of the receiver calibration information at the receiver, without communication of side information; and an output port configured to present an output selectively dependent on the analysis.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. US 10, 601, 623 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1 and 17 of the above U.S. Patent do not teach explicitly teach generating at least two alternate multiplex signal waveforms according to respective values of a parameter applied to all of the modulated subcarriers and a power amplifier configured to amplify a radio frequency signal corresponding to one of the at least two alternate multiplex signal waveforms. However the abstract of the above U.S. Patent teaches a combined waveform, representing a combination of at least two signals having orthogonal frequency multiplexed signal components, comprising: receiving information defining the at least two signals; transforming the information defining each signal to a representation having orthogonal frequency multiplexed signal components, such that at least one signal has at least two alternate representations of the same information, and combining the transformed information using the at least two alternate representations, in at least two different ways, to define respectively different combinations. Also col.28, lines 24-29 of  specification of the above U.S. Patent teaches the processor may analyze a nonlinear distortion of the combined waveform in a model of an amplifier.
It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify claims 1 and 17 to include generating at least two alternate multiplex signal waveforms and amplifying at least two alternate multiplex signal waveforms to define at least one combination which would meet a predetermined criterion and also permit the receiver to estimate the channel state. The receiver would decode the information representing a respective combined waveform comprising the combination of the transformed information from each of the at least two signals which meets the criterion and further allow the receiver to increase data rate and decrease noise in the combined waveforms.
17/403,861
10,601,623
1. A communication method, comprising: receiving data to be communicated to a receiver; defining a multiplex signal comprising modulated subcarriers of a multiple subcarrier signal comprising: pilot signals comprising receiver calibration symbols; and information symbols modulated with portions of the data to be communicated; generating at least two alternate multiplex signal waveforms according to respective values of a parameter applied to all of the modulated subcarriers; analyzing the at least two alternate multiplex signal waveforms using a model of the receiver to determine receiver ability to demodulate the data, dependent on decoding of receiver calibration information, and selectively producing an output dependent on the analyzing.
1. A communication method, comprising: defining a set of subcarriers of a communication stream, comprising data symbols and interleaved pilot symbols; receiving data to be communicated through the communication stream; formatting the data symbols and interleaved pilot symbols in a first communication stream; modifying the first communication stream in a data content-dependent manner to produce a second communication stream by performing a common modification to the set of subcarriers; analyzing the second communication stream to predict, with respect to a receiver model, whether the data symbols and the pilot symbols are decodable; and selectively outputting the second communication stream dependent on the analyzing.
11. A communication system, comprising: an input port configured to receive data to be communicated to a receiver; a memory configured to store information representing a multiplex signal comprising modulated subcarriers of a multiple subcarrier signal comprising pilot signals comprising receiver calibration symbols, and information symbols modulated with portions of the data to be communicated; at least one automated processor configured to: generate at least two alternate multiplex signal waveforms according to respective values of a parameter applied to all of the modulated subcarriers; and analyze the at least two alternate multiplex signal waveforms using a model of the receiver to determine receiver ability to demodulate the data, dependent on decoding of receiver calibration information, and an output port configured to present an output selectively dependent on the analyzing.
17. A communication system, comprising: an input configured to receive information defining data symbols for communication through a communication stream; at least one processor, configured to: formatting a set of subcarriers of a first communication stream, comprising the defined data symbols and interleaved pilot symbols; modify the first communication stream in a data content-dependent manner to produce a second communication stream having a common modification of the set of subcarriers; and analyze the second communication stream to predict, with respect to a receiver model, whether the data symbols and the pilot symbols are decodable; and an output, configured to selectively output the second communication stream dependent on the analyzing.
19. A communication system, comprising: a memory configured to store information representing a multiplex signal comprising modulated subcarriers of a multiple subcarrier signal comprising pilot signals comprising receiver calibration symbols, and information symbols modulated with data to be communicated to a receiver; at least one automated processor configured to analyze the at least two alternate multiplex signal waveforms using a model of the receiver to determine receiver ability to demodulate the data modulated in the at least two alternate multiplex signal waveforms, dependent on decoding of the pilot signals; and a power amplifier configured to amplify a radio frequency signal corresponding to one of the at least two alternate multiplex signal waveforms.
17. A communication system, comprising: an input configured to receive information defining data symbols for communication through a communication stream; at least one processor, configured to: formatting a set of subcarriers of a first communication stream, comprising the defined data symbols and interleaved pilot symbols; modify the first communication stream in a data content-dependent manner to produce a second communication stream having a common modification of the set of subcarriers; and analyze the second communication stream to predict, with respect to a receiver model, whether the data symbols and the pilot symbols are decodable; and an output, configured to selectively output the second communication stream dependent on the analyzing.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633